TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 15, 2020



                                       NO. 03-19-00937-CV


                     Gelato’s Holdings, Inc. and Brad Badgley, Appellants

                                                  v.

                                      Steve Knight, Appellee




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on December 12, 2019.

Gelato’s Holdings, Inc., and Brad Badgley have filed an unopposed motion to dismiss the appeal,

and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. Each party shall bear their own

costs relating to this appeal, both in this Court and in the court below.